Title: To Thomas Jefferson from James Wood, 17 April 1781
From: Wood, James
To: Jefferson, Thomas



Sir
Charlottesville 17th. April 1781.

I Make No Doubt but you have heard the Determination of Congress with respect to the Convention Troops, and their Instructions to Me; the Board of War Assured Me that you wou’d be furnished with both by the first Post. Your Excellency will recollect that I wrote you in Feby. that I had Assumed the Debts  of the British Officers, for Bills for the Use of the State, I agreed with their Creditors to pay them in two Months in Virginia paper at the Exchange when the Money shou’d be paid; the Amount is About 78£ Sterling; and I believe the Exchange here and at Winchester to be About 130 for One. As Mr. John Gilmer is in Richmond, I beg Your Excellency will Please to Order the Money to be sent by him. Colo. Mingen has renewed his Application for Money, and will engage to Furnish Bills for the whole sum you formerly Mentioned, the Exchange to be settled every fortnight; if there is still a Demand for Bills I think this a very favorable Opportunity of Procuring them. An Order On the Collectors of the Bounty Money in Frederick wou’d Answer as I am told that About 100,000£ will remain after paying the recruits. I wanted much to have mention’d several Other Matters, but Mr. Moore being waiting impatiently must refer it to Another Oppertunity, as I shall be Obliged to stay here a week in Order to Adjust Many Public Matters, and shall be Glad of Your Instructions what to do with all the Public Property at the Barracks.
I am with Great Respect Sir Yr. Excellency’s Very Obt Servt.,

James Wood

